 AMERICAN THREAD COMPANY. SEVIER PLANTAmerican Thread Company, Sevier Plant and MikeLee Sparks. Case 11-CA-7348May 7, 1979DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND TRUESDALEOn September 21, 1978, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief, andRespondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge concluded thatMike Lee Sparks was lawfully discharged for cause,and therefore recommended that the complaint bedismissed. Because we conclude that Respondentwas, in fact, motivated by unlawful reasons ratherthan the reasons which it asserts for Sparks' dis-charge, we reverse the Administrative Law Judge andfind that Sparks was discharged in violation of Sec-tion 8(a)(3) of the Act.At the time of his discharge, Sparks had been em-ployed by Respondent for 11 years and was consid-ered to be a good worker. He had been active in aunion campaign in 1972, at which time he was ques-tioned by two different company officials-both ofwhom remained in positions of authority with Re-spondent at the time of Sparks' discharge-concern-ing his union activities. Additionally, some 8 monthsbefore his discharge, Sparks received a written repri-mand, a copy of which was placed in his personnelfile, for handing out a union card during workingtime in violation of Respondent's no-solicitation rule.The conduct which purportedly led to Sparks' dis-charge occurred on December 2, 1977. Sparks, withthe knowledge of two male employees, Chesley Glennand Norman Dale, concealed himself between parkedvehicles behind Respondent's plant and urinated onthe ground. While he was so engaged, Glenn andDale called Tammy Carpenter, a female employee ofanother employer, to a spot where Sparks could beobserved and brought Sparks' activities to her atten-tion. She responded with an expletive and walkedaway. Amused at her reaction, Glenn went into theplant and told several others, including his supervisor,what he and Dale had done. The incident was re-ported to higher management, which determined tosuspend Sparks, and Sparks was informed of the ac-cusations against him. At that time Sparks defendedhis actions on the ground that his back was turned toCarpenter. Sparks was suspended for 3 days.During Sparks' suspension Glenn and Dale wereinterviewed, but Carpenter and Sparks were not ques-tioned. A decision was then made to dischargeSparks. When Sparks returned to work on December7 he was informed of his discharge. Upon his requestto speak to his accusers, Respondent sent a supervisorto obtain a signed statement from Glenn and Dalebut did not call either into the meeting with Sparks.Sparks was then discharged, purportedly for "obsceneconduct." No disciplinary action of any kind wastaken against either Glenn or Dale.In considering the facts of this case, we are mindfulthat it is not the Board's function to second-guess anemployer when discipline is imposed-whether it is inresponse to a breach of implicit plant rules, a devi-ation from norms of behavior acceptable in the com-munity, or some other alleged deficiency-as long asit is not imposed for a reason proscribed by the Act.Thus, we are not necessarily concerned when a par-ticular disciplinary action seems to us to be excessive,unfair, or unwise. However, when it is alleged that thereason assigned for the discipline is pretextual, ourattention must necessarily turn to the reaction of theemployer, both in proportion to the behavior in-volved and in contrast with the employer's responseto similar behavior when engaged in by employeeswho have not been involved in union activity. Whenthe evidence convinces us that similar transgressions,when engaged in by other employees, would not haveresulted in an equally severe response, it is necessaryto inquire further into the employer's motives.'Such an inquiry is not for the purpose of substitut-ing our judgment for that of the employer. Rather, itacknowledges the necessary limitations on the abilityof the litigation process to fully reflect industrial real-ity:I As the Fourth Circuit said in Neptune Water Meter Company, 551 F.2d568, 570 (1977):The rule is that if the employee has behaved badly it won't help himto adhere to the Union, and his employer's anti-union animus is not ofcontrolling importance. But if the employee is a good worker and hisbreach of the work rules trivial. the more rational explanation for dis-charge may be invidious motivation. Such motivation can be foundfrom the absence of any good cause for discharge. This must be sounless we are willing to assume something we know to be false: thatbusinessmen hire and fire without any reason at all.In the end after weighing all relevant factors including particularlythe gravity of the offense. an unfair labor practice may be found only ifthere is a basis in the record for a finding that the employee would nothave been discharged, though he may have been subjected to a milderform of punishment for the offense. except for the fact of his unionactisity242 NLRB No. 1027 DECISIONS OF NATIONAL LABOR RELATIONS BOARDActual motive, a state of mind, being the ques-tion, it is seldom that direct evidence will beavailable that is not also self-serving.... If [thetrier of fact) finds that the stated motive for adischarge is false, he certainly can infer thatthere is another motive. More than that, he caninfer that the motive is one that the employerdesires to conceal .... 2In the instant case, we are persuaded that it is neces-sary to consider Respondent's motivation more care-fully.We note initially that, in dealing with this incident,Respondent took barely minimal steps to obtainSparks' version before deciding what discipline wouldbe appropriate. Subsequently, although "indecentconduct" was not among the types of conduct listedin Respondent's employee handbook as calling forautomatic discharge, Respondent summarily rejectedany lesser punitive measures, despite Sparks' goodwork record and Respondent's stated policy that "dis-charge is the last resort."Respondent introduced evidence which was in-tended to show that it considered transgressions ofthis nature to be serious matters. However, the evi-dence submitted does not support the AdministrativeLaw Judge's conclusion. In previous years Respon-dent allegedly objected to employees' misuse of thearea behind its plant for these purposes, but took nosteps to identify and punish previous transgressors.Nor was there evidence that employees were in-formed that such behavior might be cause for disci-pline or discharge. Thus, until a union activist en-gaged in this activity, it was evidently considered tobe a minor matter by Respondent.Respondent asserts that the seriousness of Sparks'offense was aggravated by Carpenter's presence.While we agree that it was deplorable that a femaleemployee was subjected to the treatment Carpenterreceived, we note that this occurred through no faultof Sparks, but was caused solely by the decision ofGlenn and Dale to draw her attention to the incidentfor their own amusement. As noted earlier, Sparkstook care to shield himself from view. Thus, to theextent that "obscene conduct" was involved here, itwas not Sparks' conduct, but rather the conduct ofGlenn and Dale in involving Carpenter and makingfun of Sparks, that was obscene.32Shattuck Denn Mining Corporation (Iron King Branch) v. N.L. R.B., 362F.2d 466, 470 (9th Cir. 1966).3 Member Penello finds the conduct herein distinguishable from that inMueller Brass Co., 220 NLRB 1127 (19751, in which he dissented from amajority finding that the employer in that case had unlawfully discharged anemployee for indecent conduct. In that case, the employee in question hadpurposefully embarrassed female employees by displaying an indecent objectin a lewd manner. Here, however, as noted above, Sparks took pains toshield himself from view, and there is no evidence of any attempt on his partto embarrass Carpenter.We are also unpersuaded by Respondent's asser-tion that it had a practice of discharging employeeswho engaged in "obscene conduct." Even assumingthat Sparks' conduct can be deemed obscene-andwe do not deem it to be such-the sole instance citedby Respondent in support of this contention involvedthe purposeful distribution of obscene material, andwe have only Respondent's self-serving statementthat the transgressor would have been discharged hadhe returned from the 3-day suspension imposed. Amore accurate barometer of Respondent's policy is itsutter disregard of the major role played by Glenn andDale in this incident and its consequent failure to dis-cipline Glenn and Dale. This condonation of their"obscene conduct" indicates to us that Respondenthad no set policy of disciplining employees who en-gaged in breaches of propriety-unless they were ac-tive in union activities.The absence of concurrent union organizational ac-tivity at the time of the discharge does not shield Re-spondent from any suspicion of antiunion motivationhere. Respondent was aware of Sparks' union sympa-thies at the time of the last union campaign and, be-cause of the presence in Sparks' personnel file of areprimand for soliciting on behalf of a union, Respon-dent was cognizant of both the danger of renewedunion activity among its employees and Sparks' con-tinued willingness to engage in activities on behalf ofa union. There is no question that Respondent op-posed unionization of its employees. Based on the dis-parate treatment of the participants in the events inquestion, the evident lack of concern evidenced byRespondent when similar use was made of the areabehind its plant in the past, and the perfunctory at-tempts made to ascertain the identity of the real cul-prits in this incident, we conclude that Sparks' con-duct was a mere pretext seized on by Respondent torid itself of a known union adherent.4Moreover, evenassuming, arguendo, that Respondent would havetaken some disciplinary action toward any employeeactually caught while engaged in similar activity-afinding which, we note, is not supported by the evi-dence in the record and indeed is contradicted by itsfailure to take any disciplinary action against Glennand Dale, whose activities were the principal cause ofany arguable "obscenity" here-Respondent has notestablished that it would have imposed the same dis-cipline in the absence of its hostility toward unionorganizational activities, and we therefore find that' Civic Center Sports, Inc., 206 NLRB 428 (1973), cited by the Administra-tive Law Judge. is inapposite. There, the employee had exhibited poor workhabits during his brief tenure with the employer and had previously beenwarned that continued problems with absenteeism and tardiness would re-sult in his discharge. His involvement in union activities could not shield himfrom discipline for work-related difficulties. This is a far cry from the instantcase, where a concededly good worker was fired for what was at most aminor indiscretion.28 AMERICAN THREAD COMPANY, SEVIER PLANTthe severity of the discipline imposed here was exac-erbated by Sparks' union activity.In view of the foregoing, and upon the entire rec-ord in this case, we conclude that Respondent dis-charged Mike Lee Sparks in violation of Section8(a)(3) and (1) of the Act, and that the aforesaid un-fair labor practice affects commerce within the mean-ing of Section 2(6) and (7) of the Act.The RemedyHaving found that Respondent has violated theAct in certain respects, we shall order that it ceaseand desist therefrom and take certain affirmative ac-tion necessary to effectuate the policies of the Act.We shall order that it offer immediate and full rein-statement to Mike Lee Sparks, without prejudice tohis seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of earningshe may have suffered by reason of his unlawful dis-charge by Respondent. Backpay with interest thereonis to be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,American Thread Company, Sevier plant, Marion,North Carolina, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminatingagainst employees because of their interest in, or ac-tivity on behalf of, a labor organization.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Offer Mike Lee Sparks immediate and full rein-statement of his former job or, if that job no longerexist, to a substantially equivalent position, withoutprejudice to his seniority or any other rights or privi-leges previously enjoyed, and make him whole forany loss of earnings he may have suffered by reasonof his unlawful discharge by Respondent in the man-ner set forth in the section herein entitled "The Rem-edy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its plant in Marion, North Carolina,copies of the attached noticed marked "Appendix."6Copies of said notice, on forms provided by the Re-gional Director for Region I I, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region II11, inwriting, within 20 days of the date of this Order, whatsteps Respondent has taken to comply herewith.6 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT discharge or otherwise discrimi-nate against employees because of their interestin, or activity on behalf of, a labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights under the NationalLabor Relations Act.WE NWILL offer Mike Lee Sparks immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges previously enjoyed,and WE WILL make him whole for any loss ofearnings he may have suffered by reason of ourunlawful discharge of him, with interest.AMERICAN THREAD COMPANY, SEVIERPLANTDECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge: Thiscase was heard at Morganton, North Carolina, on June 26-27, 1978. The charge was filed by Mike Lee Sparks on De-29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcember 13, 1977,' and the complaint was issued on Febru-ary 15, 1978. The sole issue presented is whether AmericanThread Company, Sevier Plant, herein called Respondent,discriminatorily discharged Mike Lee Sparks because of hisactivity on behalf of a union thereby violating Section8(a)(3) and (I) of the National Labor Relations Act, hereincalled the Act.Upon the entire record,2including my observation of thedemeanor of the witnesses, and after due consideration ofthe General Counsel's oral argument at the hearing and ofRespondent's oral argument and subsequently filed brief, Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation, is engaged in thefinishing of cotton threads with a place of business referredto as the Sevier Plant at Marion, North Carolina. Duringthe past calendar year Respondent at its Sevier plant pur-chased and received goods and raw materials valued in ex-cess of $50,000 directly from points located outside theState of North Carolina, and during the same period oftime manufactured, sold, and shipped goods valued in ex-cess of $50,000 directly to points located outside the State.Respondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Charging Party, Mike Lee Sparks, was employed byRespondent in its receiving department and worked as atruckloader for a period of about 11 years prior to his dis-charge on December 7. As far as the record shows he was agood employee, although from uncontradicted evidencesubmitted by Respondent Sparks he had been orallywarned on two occasions in the year of his discharge forleaving his work area prior to the shift end buzzer' and onone occasion, April 8, for "giving out union cards" contraryto Respondent's "policy regarding solicitation."4On the oc-casion of the latter warning Sparks denied that he had beengiving out union cards. Nevertheless, Sparks testified thathe had been involved in union activity at Respondent'splant on three different occasions, the first being, by hisrecollection, in 1973 and the last being in June 1977. Theextent of such activity was soliciting about 15 or 20 employ-ees to sign union authorization cards and attending severalunion meetings.'All dates are in 1977 unless otherwise stated.2 The transcript is hereby corrected to reflect "Judge Brandon" wherever itpresently reads "Judge Hutton."3 March 24 and June 8.4 Resp. Exh. 8. Respondent maintained a no-solicitation/no-distributionrule which appeared valid on its face and which was not attacked as unlaw-ful by the General Counsel herein.The name of the union on whose behalf Sparks was engaged is not re-flected in the record. Although the complaint alleges that AmalgamatedClothing and Textile Workers Union, AFL-CIO, is a labor organization,Respondent's answer stated that Respondent was without knowledge of theSparks testified that the Union won an election at Re-spondent's plant in 1973 or 1974. Wade Bowman, Respon-dent's industrial relations manager for the Sevier plant, tes-tified that the election was in June 1972 and that it was setaside due to "irregularities" and a second election held inSeptember 1972 was lost by the Union. There was no otherunion activity, according to Bowman, until April, but thatunion activity was not sustained, and as far as he knew,contrary to Sparks' testimony, there was no union activityat the plant in June. Bowman's recollection appeared to bemore positive and accurate than Sparks' with respect to thetiming of the election and union campaigns. Sparks' recol-lections were vague and uncertain and his testimony re-garding the last union campaign as being in June was con-tradicted by his prehearing statement which indicated thatthe last prior union activity had been 2 years prior to hisdischarge. Accordingly, I credit Bowman's testimony whereit contradicts Sparks' with regard to the timing of the unionelections and campaigns.6Sparks testified that right after voting in the first election,and as he was returning to his job, he was asked by BillMcBee, plant manager, in the presence of employee Ches-ley Glenn, if Sparks had "voted right." Sparks replied thathe had. After the election Sparks attended a union victoryparty about which he was subsequently quizzed by CharlieDuncan, consumer products supervisor for Respondent,and by Plant Manager McBee. Sparks credibly testified thatDuncan told him he had heard that Sparks had gone to theunion party and Sparks acknowledged that he had. Duncanthen remarked that he had heard that Sparks got a "wholelot of beer up there at the party." Sparks replied affirma-tively and Duncan "just laughed." Within a few minutesthereafter, according to Sparks, Plant Manager McBeeasked Sparks if he had gone to the union party. WhenSparks replied that he had McBee stated "I heard that youcarried off all the beer," and Sparks responded, "all I couldget."Aside from the discussion Sparks had with his supervisor,Joe Biddix, inventory control supervisor, concerning, inSparks words, "passing out union literature on companytime,"' Sparks experienced only one other occasion when asupervisor discussed a union with him. That was about 3weeks after the discussion with Biddix, and on that occa-sion, still according to the uncontradicted and credited tes-timony of Sparks, Sparks was stopped in the plant byMcBee who asked Sparks if he was "for the Union." Sparksstated he was not and McBee replied, "Well, we don't needtruth of the allegation, and the General Counsel submitted no evidence onthe point. I find it unnecessary to make any specific findings on the allegationin view of my ultimate conclusions in this case and because Respondentconcedes that it was aware that Sparks had been engaged in "union activity"as demonstrated by the warning given him for soliciting "union cards" inApril.6 As previously noted, the record of oral warning given Sparks for "givingout union cards" was dated April 8 thus corroborating Bowman's testimonyregarding the existence of a union campaign at that point in time.' Since Biddix talked to Sparks only one time about the Union or passingout union material, I conclude this is the same event recorded on Respon-dent's employee records for Sparks as the April 8 oral warning by Biddix,even though Sparks testified he was not "warned" and denied to Biddix thathe had been passing out union cards on company time.30 AMERICAN THREAD COMPANY, SEVIER PLANTthe Union in here, we can't stop and talk like we are doingnow if we get a union."Respondent admitted through the testimony of WadeBowman that it was opposed to having a union represent itsemployees. This position is consistent with a statement inan "Employees' Guide" booklet generally distributed to itsemployees to the effect that Respondent had "every inten-tion of operating our plant in such a way as to make itunnecessary for you as an employee and a member of ourteam to have to rely upon anyone outside of our companyor to deal through anyone but yourself directly with yoursupervisor and the company on any problem that may be ofconcern to you." Also in keeping with this position MaxPoore, industrial relations director for Respondent's south-ern plants, made a speech to employees in which he dis-cussed the Union, and, according to Sparks, "told the badparts" about the Union and stated that "unions cause trou-ble." Sparks' testimony as to the content of the speech wasnot contradicted by Respondent and is credited. However,while Sparks placed this speech in June or July, I creditBowman's recollection that it was in April.8B. The Discharge of SparksThe circumstances of Sparks' discharge are not in signif-icant dispute. The discharge grew out of an incident occur-ring on December 2. On that date around 8:30 a.m. Sparkswas unloading trailers. Having finished unloading two trail-ers and during the switch over to a third trailer Sparksdecided he would "go to the bathroom." Since the "bath-room" was over 150 yards away he went outside the rear ofthe plant where he encountered employees Chesley Glennand Norman Dale who were sitting in a trash truck facingthe rear wall of the plant building contemplating taking abreak. Glenn asked Sparks for the time and Sparks gave itto him and added that he needed to "pee real bad." Glenntold him to "step back there" and "nobody can see you."Sparks proceeded to the rear of the trash truck and to theright rear of an adjacent station wagon belonging to RobertAyers of Ayers Food Service which ran concessions in theplant. There Sparks proceeded to urinate on the ground.Dale suggested to Glenn that they play a joke on Sparksby calling a girl employee-attendant of Ayers Food Serviceover to their vehicle where Sparks could be observed. Atthat point the girl, Tammy Carpenter, was attending anAyers Food Service truck which was parked on the otherside and slightly to the rear of Ayers' station wagon. Glennfollowed Dale's suggestion and called Carpenter over totheir vehicle. Carpenter responded by coming over to apoint between Ayer's station wagon and Glenn's vehiclewhere Glenn asked Carpenter "what is the matter withSparks?" Carpenter, after noticing Sparks, looked at Glennand stated "you damn shit ass" and turned and walked off.I The record shows that Respondent's counsel in asking Bowman aboutthe "speech" referred to the speech being made by "Mr. Morgan." Similarly,Respondent's counsel in cros-examinating employee Chesley Glenn askedabout a speech by "Mr. Max Morgan." I conclude that if the record itself isnot in error the reference to "Max Morgan" rather than Max Poore wasinadvertent and the witnesses understood the references to be to Max Poore'sspeech. No "Morgan" is identified in the record.Sparks who admittedly was urinating at the time, but withhis back to Carpenter, "cut it off" when he heard her saysomething. Sparks then returned to work.9Glenn, amused at the joke he had played on Sparks, wentinto the plant for his break and laughingly told other em-ployees of the incident. Glenn also told his supervisor, Wil-lard Hollifield, maintenance supervisor, who, according toGlenn, initially laughed but then his look turned "sour,"and he walked off.Hollifield reported the matter to Joe Biddix who in turnreported the incident to Bill Henline, assistant plant man-ager, and a decision to suspend Sparks was made. Biddixthen proceeded to talk to Sparks and advised him of whathe had been accused of. Sparks, according to Biddix's testi-mony which is credited on the point, did not deny the inci-dent but only defended on the basis that his back wasturned to "the lady" when urinating. Biddix thereupon sus-pended Sparks for 3 days. Because Sparks did not have away home at that time of day Biddix drove Sparks home, adistance of 16 or 17 miles one way according to Sparks.Sparks credibly testified, without contradiction from Bid-dix, that during the drive to Sparks' home Biddix told himthat he hated "this so bad he could cry if it would do anygood," that Sparks was the "best operator in the mill" andthat "if it just hadn't gotten into the hands of the wrongpeople, if they had come to him before it got to the wrongpeople, he thought that he could have got it stopped."During the suspension an investigation of the matter wasconducted by Bowman who interviewed Glenn and Dalebut not Sparks or Carpenter.'d As a result of his investiga-tion on December 2, Bowman testified that he concludedSparks should be fired. Subsequently, according to Bow-man's credited testimony, after conferring with Max Poore,Bill Henline, and Joe Biddix a decision to fire Sparks wasmade. On December 7 after his 3-day suspension expiredSparks reported to work and was referred to Bowman's of-fice by Biddix. In Bowman's office Bowman announced thedecision to terminate Sparks. Sparks testified he told Bow-man he would like "to hear them two boys that said theyseen me." Bowman asked if he was denying it, and Sparksadmitted he was not but that he did not believe anybodyhad actually seen him urinating. Bowman left the office "toget their [Glenn's and Dale's] word." Bowman did in factreinterview Glenn and Dale, wrote out a brief statement"which the two signed, and returned to the office and com-pleted the discharge of Sparks. Sparks' release notice toRespondent's personnel department signed by Biddix andsigned as approved by Bowman reflected that he was re-leased due to "Disorderly conduct." Under the remarks sec-' The foregoing description is based upon a composite of the testimony ofGlenn, Dale, and Sparks which was not in significant dispute, and which Icredit with respect to the incident. Carpenter was not called to testify.'t Carpenter left work on December 2 before Bowman could talk to herand was subsequently away from work due to weather and unavailable forinterview according to Bowman. She was interviewed by him after Sparks'discharge, however.B Resp. Exh. 4.2 G.C. Exh. 3.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion "Indecent conduct" was noted.'" His performance rat-ing was marked good and the remarks section thereundercontained the statement "No complaint against the wayMike did his job."C. Contentions of the PartiesIt is the General Counsel's contention that Sparks wasdischarged because he had engaged in union activity, andthe urination incident was simply seized upon as a pretextin order to effectuate the discharge. In support of this con-tention the General Counsel argues that Respondent in itszealousness to effectuate Sparks' discharge ignored its owndisciplinary procedures and its own policy that dischargeswere a last resort. Except for "serious offenses" disciplinaryactions under Respondent's "Employees' Guide" were pro-gressive in nature providing for oral warning, written warn-ing, and layoff penalties. Further, indecent conduct was notlisted in the employees' guide as an example of the kind ofmisconduct which would "leave the Company no choicebut immediate discharge." The discharge of a good em-ployee with I years of service without following progres-sive discipline, according to the General Counsel, can onlylead to a conclusion that the discharge was pretextual.In further support of his pretext theory the GeneralCounsel notes Respondent's general opposition to unions,its admitted knowledge that Sparks had handed out unioncards, and its disparate treatment of Sparks as shown byRespondent's failure to even reprimand Glenn or Dale fortheir participation in the urination incident and the at-tempted embarrassment of either Sparks or Carpenter.Other evidence discussed infra, that other employees uri-nated outside at the rear of the plant, and the absence of ageneral rule against urinating outside is also supportive of apretext theory, according to the General Counsel.The Respondent's position predictably is that Sparks wasdischarged for cause, the basis of which he admits. Respon-dent argues that Sparks knew or should have known thathis urination in an open area in the presence of other em-ployees constituted indecent conduct thus violating a rulehe was admittedly aware of. Respondent through its wit-nesses Bowman and Biddix, the only participants in thedecision to discharge Sparks who testified at the hearing,denied that union considerations were involved in Sparks'discharge. Rather, and in essence, Respondent contends ithad a right to be concerned over the urination incidentbecause of the number of women it employed in the area'4and its conclusion with respect to the seriousness of theoffense and discipline to be imposed, notwithstandingSparks' length of service and generally clean record, was anarea of management prerogative not to be usurped by theBoard.[ Respondent's posted plant rules, Resp. Exh. 6, provide in pertinent part:Any employee having been found to have violated any of the followingwill be subject to discipline or discharge depending upon the circum-stances in each situation.4. Fighting, playing, gambling, indecent conduct or language whileon duty or on Company property.I4 According to Bowman, 50 percent of the employees that work in theplant were women.D. Discussion and ConclusionWhat makes the legitimacy of the discharge of Sparks sohighly suspicious is the minor nature of his offense whenweighed in terms of the value of his services as a goodemployee for more than 11 years.'5This is not to say thathis indiscretion in urinating at the rear premises of the plantcan be condoned. Discipline short of discharge would beunquestionably appropriate. Discharge, however, requirescloser examination because the severance, beyond being re-sponsive to the offense, could serve a multiple purpose in-cluding the elimination of an individual whose knownunion advocacy in prior union campaigns called itself tomanagement's attention.The weakness of the basis for discharge is also pointed upby evidence from General Counsel that urination outsidethe plant building but on plant premises was not an unusualevent. Thus, Chesley Glenn testified that he had seen sev-eral employees urinate outside the plant and had even testi-fied that he himself had done so several times. While he wasunable to specify any employees other than himself byname, he testified he had seen certain named "supervisors"urinate outside. However, with the exception of one occa-sion, such prior instances took place more than 6 or 7 yearsprior to Sparks' discharge. One alleged "supervisor," LloydStevens, according to Glenn, had relieved himself outsidebetween two box cars approximately 2 months after Sparks'discharge.' Employees Reid Queen, Jr., and Homer GeraldButner called as witnesses by the General Counsel similarlytestified that they had observed employees urinate outsidethe plant, with Butner also admitting that he himself hadengaged in such conduct. Neither could establish supervi-sory knowledge of such conduct.Sparks' offense does not appear to be greater simply be-cause through no fault of his own a female was called intoi' The minor nature of the offense was implicitly recognized by the deci-sions of the Employment Security Commission of North Carolina dated De-cember 29, January 18, and March 22, 1978, which found Sparks had notengaged in misconduct in connection with his work for which he could bedisqualified from receiving unemployment compensation. G.C. Exh. 6(a)-(c).Respondent objected to the receipt of G.C. Exh. 6(a)-(c) on the basis ofrelevance and a North Carolina Statute (N. C. Gen. Stat., sec. 96 150)) ineffect making "all reports" with respect to a claim for benefits absolutelyprivileged communications. While not binding on the Board, the decisions ofState employment commissions have probative value. Duquesne Electric andManufacturing Company, 212 NLRB 142 (1974); Aerovox Corporation, 104NLRB 246 (1953). They are not controlling, however. Supreme Dying Finishing Corp. and Valley Maid Co., Inc., 147 NLRB 1094, 1095, fn. I(1964). Reports to commissions may not be considered where barred bystatute. See, e.g., Carpenters Local Union # 224, United Brotherhood of Car-penters and Joiners of America, AFL-CIO (Peter Kiewit & Sons Co.l, 132NLRB 295, 332-336 (1961). I do not deem the North Carolina Statute toapply to decisions of the Commission as opposed to "reports" to that bodyby a party. In any event, I have considered the Commission's decisions notas establishing the absence of "misconduct" on the part of Sparks but only asreflecting that a reasonable basis exists for a difference of opinion as to thedegree of seriousness of the offense for which he was discharged.16 While I found Glenn to be a generally credible witness even if notimpartial because of his friendship with Sparks, he was not questioned aboutthe exact titles or jobs of the "supervisors" he saw urinating. Stevens and theother "supervisors," Don Washburn, Dewitt Mace, and Bill Countess men-tioned by Glenn, were not named in the complaint as supervisors and theirsupervisory status was not litigated. I therefore do not regard the record asestablishing their status as supervisors within the meaning of the Act andimpute no knowledge to Respondent of their conduct pnor to Sparks' dis-charge.32 AMERICAN THREAD COMPANY, SEVIER PLANTthe picture. There is no evidence that he deliberately ex-posed himself to Carpenter or otherwise sought to embar-rass her. Moreover, one tends to have little concern for themodesty of the girl in view of her language and response toGlenn and Dale which no doubt contributed to the enjoy-ment of the "joke" they had played on Sparks.Respondent's failure to take any disciplinary actionagainst Glenn and Dale for their participation in the inci-dent also, as the General Counsel contends, contributes tothe "suspicion" that other motivations were involved in Re-spondent's discharge of Sparks. While Sparks by his con-duct "created" the setting for the incident, it was Glenn andDale who magnified the incident by involving Carpenter.To this extent then, they were not just witnesses to the eventbut were participants. To excuse such complicity as a jokeas Respondent did to explain the absence of disciplinaryaction against them smacks of disparate treatment sugges-tive of ulterior motivations in the discharge of Sparks.Nevertheless, and notwithstanding the foregoing, there isprecious little in the way of evidence to establish more thana suspicion that the discharge was discriminatorily moti-vated. "[M]ere suspicion cannot substitute for proof of anunfair labor practice." Lasell Junior College, 230 NLRB1076 (1977). See also Kings Terrace Nursing Home andHealth Related Facilit'. 229 NILRB 1180 (1977); DSL M/lk.,Inc., 202 NLRB 970 (1973). There are a number of factorswhich militate against a finding of a violation in Sparks'discharge. I am not persuaded by the General Counsel'sevidence noted above that the use of the premises outsidethe plant as a restroom by male employees was such a wide-spread or extensive practice as to be the common occur-rence the General Counsel would have me believe. More-over, the evidence, in my view, fails to establish knowledgeon the part of management of any particular employee'surination on the premises, aside from Sparks. On the con-trary, the evidence from Respondent's witnesses shows thatwhen Respondent's supervisors suspected, on the basis ofodor, that employees were urinating outside the plant theymoved to stop it by advising employees not to do so. Thus.Wayne Buchanan, customer service manager, testified thatin 1973 when he was general foreman of distribution andtruckloading he detected an odor of urine in the dock areaand gave instructions to his foreman to tell employees toquit using the back outside as a restroom. Similarly. RalphHollifield. terminal manager, testified that he noticed aurine odor in the dock area about 8 years ago and in-structed his employees that if they were the guilty' partiesthey were to stop it immediately. The testimony of Bu-chanan and Hlollifield was not rebutted and is credited. Thereasonableness of such restriction cannot be gainsaid. Man-agement concern over the use of the outside premises as arestroom would thus provide a legitimate basis for disciplin-ary action. Given the reasonableness of the concern, unionmembership or support would not license an employee tourinate outside designated restroom areas anymore than itwould license him to urinate on the factory floor.'"' See The Hiart: Mountain Corporation. 228 NLtRB 492 (1977). where theBoard found no violation of the Act in the discharge of a union adherenl onthe emploser's belief thal the discharged emphloee had urinated on he flc-tory floorFurthermore, and in any event, there was more involvedin the Sparks incident than the use of the outside as a rest-room. While Sparks may not have intended tfor his act to beobserved, he put himself in a position where he ran the riskof observation and should have been aware of the potentialconsequences. Carpenter was in the area when he began hisact and it matters little whether she observed Sparks be-cause of the inadequacy of his cover or because her atten-tion was called to him through Glenn. Viewed in this light.Sparks' indiscretion cannot realistically avoid the "indecentconduct" label imposed by Respondent.There is also some plausibility to Respondent's failure totake disciplinary action against Glenn and Dale. Neitherwas responsible for Sparks' conduct. They only capitalizedon it for their own base amusement. In addition, Respon-dent did present evidence that its action in dischargingSparks was not completely without precedent. Thus, Re-spondent in April had suspended an employee for disor-derly conduct involving the creation and circulation of anobscene drawing. The employee, according to the testimonyof Bowman, credited in this regard, escaped discharge onlybecause he failed to return to work after a 3-day suspen-sion.There is little evidence in the General Counsel's case ofRespondent's union animus to a degree sufficiently strongto impel Respondent to violate the law in order to preventunionization. It is true that Respondent. as its employeebooklet suggested and as Bowman testified, opposed unionorganization of its employees. It is further true that Poore inhis speech to employees stated that Unions "cause trouble."Such a position and such expressions unaccompanied bythreats, promises, or coercion would not support a findingof union animus warranting an inference of a willingness onthe part of Respondent to resort to discriminatory dis-charges in iolation of Section 8(a)(3). See Monmouth Col-lege, 204 NLRB 554 11973). enfd sub non. H'einberg v.N.L.R.B., 491 F.2d 752 (3th ('ir. 1974). However. McBee'squestioning of Sparks as to whether he was for the Unionand his added comment that "we" can not stop and talk "ifwe get a union" does constitute conduct of a type whichmight be considered as iolative of the Act if it had oc-curred within the 6-month period prior to the filing of thecharge. It could in any event he considered as demonstrat-ing some union animus supporting a finding of a willingnessby Respondent to resort to discriminatory action. But eventhis degree of union animus losses significance when consid-ered in relation to the size of Respondent's work forceR andthe remoteness in time from the alleged discriminatory dis-charge.Timing along may or may not serve to establish discrimi-natory motivation in a discharge but it is always a materialfact to be considered. See. e.g., Lawrence Institute of 7Tech-nologv, 196 NI.RB 28 (1972). The timing of Sparks' dis-charge in relation to his union activities and Respondent'sknowledge thereof do not support a finding of' a pretextualdischarge here. here was no evidence of a union campaignin progress at the time of Sparks' discharge which wouldl TIhe charge. ( (' txh l(a), indicate, Respondent emploss 7(X) 800"workers33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause Respondent concern because of his previous pro-union activities.9Respondent's knowledge of Sparks' unionsympathies and activity predated his discharge by morethan 7 months.20Indeed, Respondent's knowledge thatSparks had attended a union party predated his dischargeby several years.In view of the foregoing, and even if Sparks' dischargemay be considered inequitable when the offense is weighedagainst his tenure as a good employee, I am not convincedthat any such inequity in the discharge establishes affirma-tively or persuasively on this record that Respondent, indischarging Sparks, was motivated by a desire to rid itself19 There is some dispute even between the General Counsel's witnessesregarding the extent of Sparks' union activities which would serve to distin-guish him as a special object for retaliation by Respondent. EmployeeGlenn, admittedly a close friend and acquaintance of Sparks, testified that hedid not know whether Sparks was for the Union or not. Similarly, ReidQueen, Jr., an employee of Respondent, testified that he probably had morecontact with Sparks than any other employee in the plant, and Sparks hadonce told him that he did not have anything to do with the last unioncampaign. Respondent's witness, Robert Ayers, of Ayers Food Service, alsotestified that in September or October Sparks "swore" to him that he was"not working for the Union." Since Respondent admittedly suspected thatSparks had passed out union cards, I find it unnecessary to consider anyconflicts between the above witnesses and Sparks regarding the extent of hisactivity in behalf of the Union."Cf. Civic Center Sports, Inc., 206 NLRB 428, 435 (1973), where theBoard found a 3-month delay between union activity and a discharge did notsupport a conclusion that the discharge was discriminatory.of a union adherent. The General Counsel bears the burdenof proof in showing by a preponderance of evidence that anemployee was discharged for union activities. J. P. Sevensand Co. Inc., 163 NLRB 217, 218 (1967), enfd. 388 F.2d 896(2d Cir. 1967). That burden has not been sustained in thiscase. Accordingly, and in view of the admitted and plausi-ble basis for at least some form of disciplinary actionagainst Sparks and in the absence of persuasive evidence ofa causal link between Sparks' discharge and his union ac-tivity, I find that Respondent did not violate Section 8(a)(3)and (I) of the Act as alleged in the complaint. I shall, there-fore, recommend that the complaint be dismissed in its en-tirety.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. Respondent has not committed unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act bysuspending and discharging Mike Lee Sparks on December2 and 7 respectively and subsequently failing and refusingto reinstate him.3. Respondent has engaged in no unfair labor practicesviolative of the Act.[Recommended Order for dismissal omitted from publi-cation.]34